Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 27-47 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 20140217229 A1) in view of Alzu’bi et al. (US 20130105635 A1) and further in view of Leng (US 9346542 B2).

Regarding Claim 27, Chan teaches an aerial vehicle comprising a first wing structure (Fig. 2 element 210); a first propeller (Fig. 2 element 202a) and a second propeller (Fig. 2 element 202c) disposed along
the first wing structure (Fig. 2 element 210);
	a second wing structure (Fig. 2 element 230) disposed to intersect the first wing structure to form a cross configuration (Shown in Fig. 2);
	and a third propeller (Fig. 2 element 202b) and a fourth propeller (Fig. 2 element 202d) disposed along the second wing structure (Fig. 2 element 230), wherein the first wing structure is configured to provide lift when the aerial vehicle is in a horizontal flight mode (“elongated wing structure 210 configured to provide lift when the UAV 200 is in a horizontal flight”, Par [0045] lines 4-6).
	Chan fails to teach in a hovering orientation of the aerial vehicle, respective propeller rotational
axes of the first and second propellers are angled off-vertical in respective planes which are perpendicular to a transverse axis of the first wing structure, and wherein respective propeller rotational axes of the third and fourth propellers are angled off-vertical in respective planes which are perpendicular to a transverse axis of the second wing structure.
	However, Alzu’bi teaches a hovering orientation of the aerial vehicle, respective propeller
rotational axes of the first and second propellers are angled off-vertical in respective planes which are
perpendicular to a transverse axis of the first wing structure (Angles shown in Fig. 5), and wherein
respective propeller rotational axes of the third and fourth propellers are angled off-vertical in respective planes which are perpendicular to a transverse axis of the second wing structure (Angles shown in Fig. 5).
	Chan and Alzu’bi are considered analogous to the claimed invention as they are both in the same field of propeller driven aircraft design. It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aircraft of Chan to have included the angled propeller design of Alzu’bi. Doing so would allow for more control for the aircraft during takeoff or when hovering.
	Chan and Alzu’bi fail to teach respective propeller rotational axes of the first and second propellers are fixedly angled off-vertical in respective planes and respective propeller rotational axes of the third and fourth propellers are fixedly angled off-vertical in respective planes.
	However, Leng teaches respective propeller rotational axes of the first and second propellers are fixedly angled off-vertical in respective planes and respective propeller rotational axes of the third and fourth propellers are fixedly angled off-vertical in respective planes (“The motors 14 are oriented on the wings 3 and 4 such that the plane defined by the rotation of each propeller 16 is preferably inclined by 6° with respect to a central longitudinal plane of the wing to which they are attached such that the propellers 16 are orthogonal to the direction of flight of the vehicle when the vehicle is in horizontal flight” Col. 5 lines 28-32).
	Chan, Alzu’bi and Leng are considered analogous to the claimed invention as they are in the same field of propellered aircraft design. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified angled propellers of Chan in view of Alzu’bi with the fixed angled propellers of Leng. As disclosed by Leng, “the angle of inclination may be as small as 0°, may a negative angle, or may be 3° for higher speed applications, or greater than the preferred 6°” Col. 5 lines 38-40. Different fixed angles would be used for different operational needs.

Regarding Claim 28, Chan, Alzu’bi and Leng teach the limitations set forth in Claim 27.
Alzu’bi further discloses the respective propeller rotational axes of the first and second propellers are angled off-vertical in opposite directions such that each of the first and the second propellers is orientated to cause a moment about the yaw axis in a same first moment direction (“tilting mechanisms 21 and 51 of rotors 20 and 50 respectively are controlled to tilt motors 24 and 54 in the opposite angular direction relative to axis A-D”, Par. [0044] lines 5-7), wherein the respective propeller rotational axes of the third and fourth propellers are angled off-vertical in opposite directions such that each of the third and the fourth propellers are orientated to cause a moment about the yaw axis in a same second moment direction (“tilting mechanisms 31 and 41 of rotors 30 and 40 respectively are controlled to tilt motors 34 and 44 in the opposite angular direction relative to axis B-C”, Par. [0044] lines 8-10), wherein the first moment direction is opposite the second moment direction (Shown in Fig. 5). 



Regarding Claim 29, Chan, Alzu’bi and Leng teach the limitations set forth in Claim 27.
Alzu’bi further discloses the respective propeller rotational axes of the first and second propellers are angled off-vertical in a same direction such that the first and the second propellers are orientated to cause opposing moment about the yaw axis, wherein the respective propeller rotational axes of the third and fourth propellers are angled off-vertical in a same directions such that the third and fourth propellers are orientated to cause opposing moments about the yaw axis in opposite moment directions (“Each tilting mechanism of each rotor are controlled to tilt with the same angular tilting rate along their respective planar range of motion to maintain balance by the reduction or even cancelation of torque and moment forces.”, Par. [0043] lines 5-9).

Regarding Claim 30, Chan, Alzu’bi and Leng teach the limitations set forth in Claim 29.
Chan further discloses the propeller rotational axes of the first and second propellers are at least
substantially parallel to each other and/or wherein the propeller rotational axes of the third and fourth
propellers are at least substantially parallel to each other (Shown in Fig. 2).

Regarding Claim 31, Chan, Alzu’bi and Leng teach the limitations set forth in Claim 28.
Alzu’bi further discloses the first propeller, the second propeller, the third propeller and the
fourth propeller are configured such that, when the aerial vehicle is hovering to generate a yaw
movement, the first and second propellers generate a combined moment about the yaw axis in a first
combined moment direction which is different from a combined moment about the yaw axis in a second
combined moment direction generated by the third and fourth propellers, wherein the first combined
moment direction is opposite of the second combined moment direction (“the controller of the aircraft
10 is controlled to simultaneously manipulate the rotors and tilting mechanisms in a predetermined
manner to achieve a rotation or yaw movement 19 about rotational axis z-z”, Par. [0044] lines 1-4).
Regarding Claim 32, Chan, Alzu’bi and Leng teach the limitations set forth in Claim 28.
Alzu’bi further discloses the first propeller, the second propeller, the third propeller and the
fourth propeller are configured such that, when the aerial vehicle is hovering in an equilibrium condition, the first and second propellers generate a combined moment about the yaw axis in a first combined moment direction which is equal to a combined moment about the yaw axis in a second combined moment direction generated by the third and fourth propellers, wherein the first combined moment direction is opposite of the second combined moment direction (“However, the propellers from rotors 20 and 50 rotate in the opposite direction from the propellers of rotors 30 and 40 such that adverse torque forces and gyroscopic moment forces can be reduced or even canceled.”, Par [0043] lines 2-5).

Regarding Claim 33, Chan, Alzu’bi and Leng teach the limitations set forth in Claim 28.
Alzu’bi further discloses respective propeller rotational axes of the first and second propellers are angled off-vertical with a first angular magnitude (Arrows shown in Fig. 5; elements 26 and 56), and
wherein respective propeller rotational axes of the third and fourth propellers are angled off-vertical with a second angular magnitude (Arrows shown in Fig. 5 elements 36 and 46).

Regarding Claim 34, Chan, Alzu’bi and Leng teach the limitations set forth in Claim 33.
Alzu’bi further discloses the first angular magnitude is different from the second angular
magnitude or wherein the first angular magnitude is equal to the second angular magnitude (Angle
comparisons are shown in Fig. 5).



Regarding Claim 35, Chan, Alzu’bi and Leng teach the limitations set forth in Claim 27.
Alzu’bi further discloses the first and second propellers are configured to rotate in a first rotational direction (Arrows shown in Fig. 5; elements 26 and 56), and wherein the third and fourth propellers are configured to rotate in a second rotational direction (Arrows shown in Fig. 5; elements 36 and 46), the second rotational direction being opposite of the first rotational direction (“The propeller 36 of rotor 30 is axially aligned with the propeller 46 of rotor 40 and both are rotated with a common rotational direction that is opposite from the rotational direction of propellers 26 and 56 of rotors 20 and 50 respectively.”, Par [0033] lines 7-10).

Regarding Claim 36, Chan, Alzu’bi and Leng teach the limitations set forth in Claim 27.
Chan further discloses respective first and second propeller along the first wing structure are
spaced apart from the second wing structure by a first distance, and wherein respective third and fourth propellers along the second wing structure are spaced apart from the first wing structure by a second
distance (Distances shown in Fig. 2).

Regarding Claim 37, Chan, Alzu’bi and Leng teach the limitations set forth in Claim 36.
Chan further discloses the first distance is different from the second distance or wherein the first distance is equal to the second distance (“propellers 202a and 202c have the same sizes and are mounted at equal distances to the fuselage 220. Similarly, propellers 202b and 202d have the same sizes and are mounted at equal distances to the fuselage 220. In example embodiments, the distances are such that the propellers 202a-d do not interfere with each other or with any other structure of the UAV 200, e.g. the fuselage 220”, Par. [0048] lines 10-14).


Regarding Claim 38, Chan, Alzu’bi and Leng teach the limitations set forth in Claim 27.
Chan further discloses the aerial vehicle is free of flight control surfaces (“Meeting the severe
power margin requirements of the transition maneuver may be facilitated by the UAV being inherently light in weight, as it has no tail boom, landing gear, control surfaces, or tilting mechanisms and associated actuators.”, Par. [0061] lines 28-32).

Regarding Claim 39, Chan, Alzu’bi and Leng teach the limitations set forth in Claim 27.
Chan further discloses a fuselage blended with the first wing structure at a middle of the first wing structure (Fig. 2).

Regarding Claim 40, Chan, Alzu’bi and Leng teach the limitations set forth in Claim 27.
Chan further discloses the aerial vehicle is free of tail boom (“UAV 200 does not use a tail boom”, Par [0050] line 12-13).

Regarding Claim 41, Chan, Alzu’bi and Leng teach the limitations set forth in Claim 27.
Chan further discloses a portion of a trailing edge of the first wing structure and a portion of a
trailing edge of the second wing structure are aligned and contained in a same plane for contacting a
ground (Trailing edge points shown in Fig. 2).

Regarding Claim 42, Chan, Alzu’bi and Leng teach the limitations set forth in Claim 27.
Chan further discloses the first wing structure comprises protruding portions jutting out from a
trailing edge of the first wing structure and the second wing structure comprises protruding portions jutting out from a trailing edge of the second wing structure, and wherein respective tips of the protruding portions of the first and second wing structures are configured to support the aerial vehicle on a ground when the aerial vehicle is in a hovering orientation (“the pylons for propellers 202b, 202d (utilizing the support structure 230) are positioned on the ground, thus providing support to the UAV 200 on the ground, and resulting in no need for additional weight or landing gears”, Par [0050] lines 14-18).

Regarding Claim 43, Chan, Alzu’bi and Leng teach the limitations set forth in Claim 27.
Alzu’bi further discloses the aerial vehicle comprises two or more pairs of propellers disposed
along the first wing structure which are configured such that a torque between subsequent pair of
propellers is balanced (“the propellers from rotors 20 and 50 rotate in the opposite direction from the
propellers of rotors 30 and 40 such that adverse torque forces and gyroscopic moment forces can be
reduced or even canceled”, Par [0043] lines 2-5).

Regarding Claim 44, Chan, Alzu’bi and Leng teach the limitations set forth in Claim 27.
Alzu’bi further discloses the aerial vehicle comprises two or more pairs of propellers disposed
along the second wing structure which are configured such that a torque between subsequent pair of
propellers is balanced (“the propellers from rotors 20 and 50 rotate in the opposite direction from the
propellers of rotors 30 and 40 such that adverse torque forces and gyroscopic moment forces can be
reduced or even canceled”, Par [0043] lines 2-5).

Regarding Claim 45, Chan teaches a method of assembling an aerial vehicle, the method comprising:
providing a first wing structure (Fig. 2 element 210);
providing a first propeller (Fig. 2 element 202a) and a second propeller (Fig. 2 element 202c)
along the first wing structure;
providing a second wing structure (Fig. 2 element 230) to intersect the first wing structure to form a cross configuration (Fig. 2);
and providing a third propeller (Fig. 2 element 202b) and a fourth propeller (Fig. 2 element 202d) along the second wing structure, wherein the first wing structure is configured to provide lift when the aerial vehicle is in a horizontal flight mode (“elongated wing structure 210 configured to provide lift when the UAV 200 is in a horizontal flight”, Par [0045] lines 4-6).
Chan fails to teach in a hovering orientation of the aerial vehicle, respective propeller rotational axes of the first and second propellers are angled off-vertical in respective planes which are perpendicular to a transverse axis of the first wing structure, and wherein respective propeller rotational axes of the third and fourth propellers are angled off-vertical in respective planes which are perpendicular to a transverse axis of the second wing structure.
However, Alzu’bi teaches in a hovering orientation of the aerial vehicle, respective propeller rotational axes of the first and second propellers are angled off-vertical in respective planes which are perpendicular to a transverse axis of the first wing structure (Angles shown in Fig. 5), and wherein respective propeller rotational axes of the third and fourth propellers are angled off-vertical in respective planes which are perpendicular to a transverse axis of the second wing structure (Angles shown in Fig. 5).
It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aircraft of Chan to have included the angled propeller design of Alzu’bi. Doing so would allow for more control for the aircraft during takeoff or when hovering.
Chan and Alzu’bi fail to teach respective propeller rotational axes of the first and second propellers are fixedly angled off-vertical in respective planes and respective propeller rotational axes of the third and fourth propellers are fixedly angled off-vertical in respective planes.
However, Leng teaches respective propeller rotational axes of the first and second propellers are fixedly angled off-vertical in respective planes and respective propeller rotational axes of the third and fourth propellers are fixedly angled off-vertical in respective planes (“The motors 14 are oriented on the wings 3 and 4 such that the plane defined by the rotation of each propeller 16 is preferably inclined by 6° with respect to a central longitudinal plane of the wing to which they are attached such that the propellers 16 are orthogonal to the direction of flight of the vehicle when the vehicle is in horizontal flight” Col. 5 lines 28-32).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified angled propellers of Chan in view of Alzu’bi with the fixed angled propellers of Leng. As disclosed by Leng, “the angle of inclination may be as small as 0°, may a negative angle, or may be 3° for higher speed applications, or greater than the preferred 6°” Col. 5 lines 38-40. Different fixed angles would be used for different operational needs.

Regarding Claim 46, Chan teaches a kit for assembling an aerial vehicle, the kit comprising:
a first wing structure (Fig. 2 element 210);
a second wing structure (Fig. 2 element 230) adapted to intersect the first wing structure to form a cross configuration (Fig. 2);
wherein the first wing structure is configured to provide lift when the aerial vehicle is in a horizontal flight mode (“elongated wing structure 210 configured to provide lift when the UAV 200 is in a horizontal flight”, Par [0045] lines 4-6), and
a first propeller (Fig. 2 element 202a) and a second propeller (Fig. 2 element 202c) adapted to be disposed along the first wing structure;
a third propeller (Fig. 2 element 202b) and a fourth propeller (Fig. 2 element 202d) adapted to be disposed along the second wing structure (Fig. 2 element 230);
Chan fails to teach a first propeller and a second propeller adapted to be disposed along the first wing structure such that, in a hovering orientation of the aerial vehicle, respective propeller rotational axes of the first and second propellers are angled off-vertical in respective planes which are perpendicular to a transverse axis of the first wing structure; a third propeller and a fourth propeller adapted to be disposed along the second wing structure such that, in a hovering orientation of the aerial vehicle, respective propeller rotational axes of the third and fourth propellers are angled off-vertical in respective planes which are perpendicular to a transverse axis of the second wing structure.
However, Alzu’bi teaches in a hovering orientation of the aerial vehicle, respective propeller
rotational axes of the first and second propellers are angled off-vertical in respective planes which are perpendicular to a transverse axis of the first wing structure (Angles shown in Fig. 5); in a hovering orientation of the aerial vehicle, respective propeller rotational axes of the third and fourth propellers are angled off-vertical in respective planes which are perpendicular to a transverse axis of the second wing structure (Angles shown in Fig. 5).
	It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aircraft of Chan to have included the angled propeller design of Alzu’bi. Doing so would allow for more control for the aircraft during takeoff or when hovering.
	Chan and Alzu’bi fail to teach respective propeller rotational axes of the first and second propellers are fixedly angled off-vertical in respective planes and respective propeller rotational axes of the third and fourth propellers are fixedly angled off-vertical in respective planes.
However, Leng teaches respective propeller rotational axes of the first and second propellers are fixedly angled off-vertical in respective planes and respective propeller rotational axes of the third and fourth propellers are fixedly angled off-vertical in respective planes (“The motors 14 are oriented on the wings 3 and 4 such that the plane defined by the rotation of each propeller 16 is preferably inclined by 6° with respect to a central longitudinal plane of the wing to which they are attached such that the propellers 16 are orthogonal to the direction of flight of the vehicle when the vehicle is in horizontal flight” Col. 5 lines 28-32).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified angled propellers of Chan in view of Alzu’bi with the fixed angled propellers of Leng. As disclosed by Leng, “the angle of inclination may be as small as 0°, may a negative angle, or may be 3° for higher speed applications, or greater than the preferred 6°” Col. 5 lines 38-40. Different fixed angles would be used for different operational needs.

Regarding Claim 47, Chan, Alzu’bi and Leng teach the limitations set forth in Claim 46.
Chan further discloses the first wing structure comprises a fuselage blended with the first wing
structure at a middle of the first wing structure and/or wherein the respective parts of the kit are
configured to form the aerial vehicle (Fuselage Fig. 2 element 220).



Response to Arguments
Applicant’s arguments regarding the fixedly angled off-vertical propellers, filed 01/25/2022, with respect to the rejections of claims 27-47 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Leng (US 9346542 B2).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644